Exhibit 10.24

FIRST OMNIBUS AMENDMENT TO LOAN DOCUMENTS

(Mortgage)

THIS FIRST OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered
into as of February 11, 2008 by and between GOLDMAN SACHS MORTGAGE COMPANY, a
New York limited partnership (“Lender”), as lender, and W2007 EQUITY INNS
REALTY, LLC, a Delaware limited liability company, and W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership (collectively, “Borrower”), as borrowers,
and amends that certain Loan Agreement, dated as of October 25, 2007, by and
between Lender and Borrower (the “Loan Agreement”) and, as and to the extent
implicated by the terms hereof, each of the “Loan Documents”, as such term is
defined in the Loan Agreement. Capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the Loan Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows, effective from and
after the date hereof:

1. Spread. The definition of “Spread” in the Loan Agreement, together with all
references thereto in each of the other Loan Documents is hereby replaced in its
entirety with the following:

“Spread” means:

(i) initially, 2.911%; and

(ii) following the bifurcation of the Note into multiple Note Components
pursuant to Section l.3(c), the weighted average of the Component Spreads at the
time of determination, weighted on the basis of the corresponding Component
Balances.”

The parties hereto acknowledge and agree that, in connection with certain
contemplated amendments to the Mezzanine Loan Agreements, the weighted average
of the Spread and the “Spreads” under and as defined in each of the Mezzanine
Loan Agreements is 2.912083%.

2. Financing Statements. For the avoidance of doubt, Borrower hereby
acknowledges and agrees that the authorization granted to Lender pursuant to
Section 5.9 of the Loan Agreement to file Uniform Commercial Code financing
statements with respect to Borrower’s assets shall include the filing of
“all-assets” statements.

3. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

4. Successors and Assigns. This Amendment shall be binding upon Borrower and its
successors and assigns, and shall be binding upon and inure to the benefit of
Lender and its permitted successors and assigns, including any subsequent holder
of all or any portion of the Note.



--------------------------------------------------------------------------------

5. Exculpation. Each of Sponsor and Operating Partnership hereby reaffirms its
obligations under the Guaranty.

6. Miscellaneous. All of the terms and conditions of the Loan Agreement and the
other Loan Documents and the collateral security provided thereby, including
those terms and conditions modified by this Amendment, are hereby ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their terms. All references to the Loan Agreement in any Loan
Document shall, from and after the execution and delivery of this Amendment, be
deemed a reference to the Loan Agreement and Loan Documents as amended hereby
and as hereafter amended, modified or extended from time to time. This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.

7. Limitation on Recourse. Section 9.19 of the Loan Agreement is incorporated
herein by this reference.

[Signatures appear on following page.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership By: 
Goldman Sachs Real Estate Funding Corp., its general partner By: 

/s/ Mark J. Buono

Name: Mark j. Buono Title: Vice President BORROWER: W2007 EQUITY INNS REALTY,
LLC, a Delaware limited liability company By:

/s/ Lacxon Chan

Name: Lacxon Chan Title: Authorized Signatory W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership By: W2007 Equity Inns Realty Gen-Par, LLC, its
general partner By:

/s/ Lacxon Chan

Name: Lacxon Chan Title: Authorized Signatory

[Signatures continued on following page.]



--------------------------------------------------------------------------------

Acknowledged and Agreed to (solely for purposes of Section 6 hereof) by:

 

WHITEHALL STREET GLOBAL REAL ESTATE LIMITED PARTNERSHIP 2007, a Delaware limited
partnership W2007 EQUITY INNS PARTNERSHIP, L.P., a Tennessee limited partnership
By: WH Advisors, L.L.C. 2007, a Delaware limited liability company By: W2007
Equity Inns Gen-Par, LLC, a Delaware limited liability company Its: general
partner Its: general partner By:

/s/ Lacxon Chan

By:

/s/ Lacxon Chan

Name: Lacxon Chan Name: Lacxon Chan Title: Vice President Title: Authorized
Signatory